Owen, J.
It is not easy for us to understand the theory upon which this action is prosecuted. Some contention is made that the father was mentally incompetent at the time he executed the deed to Mrs. Keaveny. Conceding that the plaintiff may raise this question, the court found against the contention, which finding is clearly based upon sufficient evidence and cannot be disturbed. If there was any agreement on the part of the father to reconvey at the time plaintiff conveyed to him the premises on March 8, 1915, it was not reduced to writing, and amounts to no more than a parol trust, which cannot be enforced against the father. Sec. 2302, Stats.; Fairchild v. Rasdall, 9 Wis. 379; Karr v. Washburn, 56 Wis. 303, 14 N. W. 189; Main v. Bosworth, 77 Wis. 660, 46 N. W. 1043; Begole v. Hazzard, 81 Wis. 274, 51 N. W. 325.
The suggestion of the father that the son procure the preparation of a reconveyance to be executed by the father was, as held by the trial court, no more than a promise to make a gift, revocable at will until executed, and not enforceable. Even though there was a parol gift it was void under the statute of frauds, and none of the conditions necessary to rescue the transaction from the effect of the statute, such as taking possession in pursuance of the gift and the making of improvements of a valuable and permanent character induced by the promise to give the land, exist. A most diligent consideration reveals no theory upon which plaintiff is entitled to relief, and the judgment must be affirmed.
By the Court. — So ordered.